DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
The Amendment filed January 11, 2021 has been entered.
Response to Amendment
Claims 1 and 11 have been amended. Claims 1, 3-11, and 13-23 are pending in the application and are provided to be examined upon their merits.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11, and 13-23 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph as failing to comply with the written description requirement. The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
• Claim 1 recites the limitation "[determining that] the potential VAT receipt is without previous processing" in paragraph 10. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "without previous processing". 

• Claim 11 recites the limitation "[determining that] the potential VAT receipt is without previous processing" in paragraph 12. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "without previous processing". 
Claims 13-19, 21, and 23 are also rejected on the same grounds due to their dependency on the above-rejected Claim 11.
• Claim 20 recites the limitation "determining that the potential VAT receipt is without previous processing" in paragraph 2. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "without previous processing". 
• Claim 21 recites the limitation "determining that the potential VAT receipt is without previous processing" in paragraph 2. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "without previous processing". 
    
        
            
                                
            
        
    


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11, and 13-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 3-11, and 13-23 are directed to the abstract idea of: Claim 1, receiving a potential VAT receipt; (commercial or legal interactions, managing personal behavior or relationships or interactions between people); recognizing receipt parameters respective of the potential VAT receipt, wherein the recognized receipt parameters are related to a transaction, wherein the receipt parameters are recognized; (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining whether the potential VAT receipt was previously processed and stored in at least one data source by comparing the recognized receipt parameters with information stored in the at least one data source; (mathematical relationships, mathematical calculations. commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining based on the receipt parameters whether the potential VAT receipt is authentic, wherein the potential VAT receipt is determined to be authentic upon determining that: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the recognized receipt parameters match at least a portion of predetermined information stored in at the least one data source; and (mathematical relationships, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the potential VAT receipt is without previous processing, (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) wherein the matching at least a portion of predetermined information is associated with the transaction; and (mathematical relationships, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining based on the receipt parameters whether a payer is eligible for the potential VAT refund. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 3, wherein it is determined that the payer is not eligible for the potential VAT refund when at least one receipt parameter required for authentication of the receipt parameters are not recognized, wherein the receipt parameters are not recognized when the receipt parameters are at least one of absent and illegible. (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 4, wherein the receipt parameters are at least one of: information related to a business that sold a good or service on the potential VAT receipt, data related to the potential VAT receipt itself, payment information, information related to the good or service on the potential VAT receipt, and information demonstrating exportation of goods. (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 5, wherein determining whether the potential VAT receipt is authentic further comprises: (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining whether the potential VAT receipt is any of a forgery and a duplicate, wherein the potential VAT receipt is not determined to be authentic when the potential VAT receipt is any of a forgery and a duplicate. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 6, wherein the determination of authenticity is performed by comparing the recognized receipt parameters to at least one of: information stored in a database, a business node, and a refund agency node (RAN). (fundamental economic principles or practices, commercial or legal interactions, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 7, wherein the eligibility determination further is based on at least one of: a price of goods or services on the potential VAT receipt, a home country of the payer, status of the payer, and a type of goods or services on the potential VAT receipt. (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 8, wherein the eligibility is determined by comparing the receipt parameters with threshold eligibility parameters stored in a database. (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 9, prompting the payer to confirm at least one good has actually been exported when the refund is based on a purchase of goods. (commercial or legal interactions, managing personal behavior or relationships or interactions between people); Claim 10, instructions for causing one or more processing units to execute the method according to claim 1. (commercial or legal interactions, managing personal behavior or relationships or interactions between people); Claim 11, receive a potential VAT receipt; (commercial or legal interactions, managing personal behavior or relationships or interactions between people); recognize receipt parameters respective of the potential VAT receipt, wherein the recognized receipt parameters are related to a transaction, wherein the receipt parameters are recognized; (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determine whether the potential VAT receipt was previously processed and stored in at least one data source by comparing the recognized receipt parameters with information stored in the at least one data source; (mathematical relationships, mathematical calculations. commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determine based on the receipt parameters whether the potential VAT receipt is authentic, wherein the potential VAT receipt is determined to be authentic upon determining that: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the recognized receipt parameters match at least a portion of predetermined information stored in at the least one data source; and (mathematical relationships, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the potential VAT receipt is without previous processing, (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) wherein the matching at least a portion of predetermined information is associated with the transaction; and (mathematical relationships, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determine based on the receipt parameters whether a payer is eligible for the potential VAT refund. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 13, wherein it is determined that the payer is not eligible for the potential VAT refund when at least one receipt parameter required for authentication of the receipt parameters are not recognized, wherein the receipt parameters are not recognized when the receipt parameters are at least one of absent and illegible. (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 14, wherein the receipt parameters are at least one of: information related to a business that sold a good or service on the potential VAT receipt, data related to the potential VAT receipt itself, payment information, information related to the good or service on the potential VAT receipt, and information demonstrating exportation of goods. (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 15, determine whether the potential VAT receipt is any of a forgery and a duplicate, wherein the potential VAT receipt is not determined as authentic when the potential VAT receipt is any of a forgery and a duplicate. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 16, wherein the determination of authenticity is performed by comparing the recognized receipt parameters to at least one of: information stored in a database, a business node, and a refund agency node (RAN). (fundamental economic principles or practices, commercial or legal interactions, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 17, wherein the eligibility determination further is based on at least one of: a price of goods or services on the potential VAT receipt, a home country of the payer, status of the payer, and a type of goods or services on the potential VAT receipt. (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 18, wherein the eligibility is determined by comparing the receipt parameters with threshold eligibility parameters stored in a database. (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 19, prompt the payer to confirm that at least one good has actually been exported when the refund is based on a purchase of goods. (commercial or legal interactions, managing personal behavior or relationships or interactions between people); Claim 20, confirming that one or more goods has actually been exported when the refund is based on a purchase of goods, upon determining that the recognized receipt parameters match at least a portion of the predetermined information stored in the at least one data source, and determining that the potential VAT receipt is without previous processing. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 21, confirm that one or more goods has actually been exported when the refund is based on a purchase of goods, upon determining that the recognized receipt parameters match at least a portion of the predetermined information stored in the at least one data source, and determining that the potential VAT receipt is without previous processing. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 22, submitting the potential VAT receipt to a refund agency, upon determining that: (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the VAT receipt is authentic; and (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the payer is eligible for the potential VAT refund. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 23, submit the potential VAT receipt to a refund agency, upon determining that: (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the VAT receipt is authentic; and (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the payer is eligible for the potential VAT refund. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) . The identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: a) Mathematical concepts – mathematical relationships, mathematical calculations. b) Certain methods of organizing human activity – fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, c) Mental processes – concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). 
While independent claims 1 and 11 do not explicitly recite verbatim this identified abstract idea, the concept of this identified abstract idea is described by the steps of independent claim 1 and is described by the steps of independent claim 11. 
Claim 1 (as amended): Materially pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 1 (as amended) further to the abstract idea includes additional elements of "a server", and "at least one of a word recognition program and scanning of a barcode on the potential VAT receipt". However, independent claim 1 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "a server", and "at least one of a word recognition program and scanning of a barcode on the potential VAT receipt" of independent claim 1 (as amended) recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("receiving a potential VAT receipt", "recognizing by a server … potential VAT receipt", "wherein the recognized receipt … to a transaction", "wherein the receipt parameters … potential VAT receipt", "determining whether the potential … one data source", "determining based on the … receipt is authentic", "wherein the potential VAT … upon determining that", "the recognized receipt parameters … data source; and", "the potential VAT receipt … without previous processing", "wherein the matching at … the transaction; and" and "determining based on the … potential VAT refund") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "receiving a potential VAT receipt", "recognizing by a server … potential VAT receipt", "wherein the recognized receipt … to a transaction", "wherein the receipt parameters … potential VAT receipt", "determining whether the potential … one data source", "determining based on the … receipt is authentic", "wherein the potential VAT … upon determining that", "the recognized receipt parameters … data source; and", "the potential VAT receipt … without previous processing", "wherein the matching at … the transaction; and", "determining based on the … potential VAT refund" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "receiving a potential VAT receipt", "wherein the receipt parameters … potential VAT receipt", "determining whether the potential … one data source", "the recognized receipt parameters … data source; and" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "recognizing by a server … potential VAT receipt", "wherein the receipt parameters … potential VAT receipt", "determining whether the potential … one data source", "the recognized receipt parameters … data source; and" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Furthermore, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "receiving a potential VAT receipt", "wherein the receipt parameters … potential VAT receipt", "determining whether the potential … one data source", "the recognized receipt parameters … data source; and", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, e.g., using the Internet to gather data, Intellectual Ventures I v. Symantec Corp., 838 F.3d at 1321, 120 USPQ2d at 1362 (2016) (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), performing repetitive calculations, Parker v. Flook, 437 U.S. at 594, 198 USPQ2d at 199 (1978) (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp's claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. at 2359, 110 USPQ2d at 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 716, 112 USPQ2d at 1755 (Fed. Cir. 2014) (updating an activity log), storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015), and electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition). Independent claim 1 further does not specify any particular machine element(s) for the "receiving a potential VAT receipt, "wherein the recognized receipt … to a transaction", "determining whether the potential … one data source", "determining based on the … receipt is authentic", "wherein the potential VAT … upon determining that", "the recognized receipt parameters … data source; and", "the potential VAT receipt … without previous processing", "wherein the matching at … the transaction; and" and "determining based on the … potential VAT refund" steps and under the broadest reasonable interpretation, these steps may be manually performed by a human only which also does not add significantly more than the abstract idea. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 1 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Claim 11 (as amended): Materially with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 11 (as amended) further to the abstract idea includes additional elements of "a server" having "a processor communicatively coupled to a network" and "a memory", and "at least one of a word recognition program and scanning of a barcode on the potential VAT receipt". However, independent claim 11 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "a server" having "a processor communicatively coupled to a network" and "a memory", and "at least one of a word recognition program and scanning of a barcode on the potential VAT receipt" of independent claim 11 (as amended) recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("receive a potential VAT receipt", "recognize receipt parameters respective … potential VAT receipt", "wherein the recognized receipt … to a transaction", "wherein the receipt parameters … potential VAT receipt", "determine whether the potential … one data source", "determine based on the … receipt is authentic", "wherein the potential VAT … upon determining that", "the recognized receipt parameters … data source; and", "the potential VAT receipt … without previous processing", "wherein the matching at … the transaction; and" and "determine based on the … potential VAT refund") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "receive a potential VAT receipt", "recognize receipt parameters respective … potential VAT receipt", "wherein the recognized receipt … to a transaction", "wherein the receipt parameters … potential VAT receipt", "determine whether the potential … one data source", "determine based on the … receipt is authentic", "wherein the potential VAT … upon determining that", "the recognized receipt parameters … data source; and", "the potential VAT receipt … without previous processing", "wherein the matching at … the transaction; and", "determine based on the … potential VAT refund" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "receive a potential VAT receipt", "wherein the receipt parameters … potential VAT receipt", "determine whether the potential … one data source", "the recognized receipt parameters … data source; and" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "recognize receipt parameters respective … potential VAT receipt", "wherein the receipt parameters … potential VAT receipt", "determine whether the potential … one data source", "the recognized receipt parameters … data source; and" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. Moreover, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "receive a potential VAT receipt", "wherein the receipt parameters … potential VAT receipt", "determine whether the potential … one data source", "the recognized receipt parameters … data source; and", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 1 for pertinent judicial case authority finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 11 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Independent Claims: Nothing in independent claims 1 and 11 improves another technology or technical field, improves the functioning of any claimed computer device itself, applies the abstract idea with any particular machine, solves any computer problem with a computer solution, or includes any element that may otherwise be considered to amount to significantly more than the abstract idea. 
None of the dependent claims 3-10 and 13-23 when separately considered with each dependent claim's corresponding parent claim overcomes the above analysis because none presents any method step not directed to the abstract idea that amounts to significantly more than the judicial exception or any physical structure that amounts to significantly more than the judicial exception. 
Claim 10: Dependent claim 10 does not include additional elements that are sufficient to integrate the exception into a practical application because, "a non-transitory computer readable medium having stored thereon instructions" of dependent claim 10 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("causing one or more … to claim 1") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Additionally, regarding Step 2B: the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: storing and retrieving information in memory, Versata Dev. Group, Inc.; OIP Techs., Inc., see previous legal citations herein Re: Claim 1. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 10 is ineligible. 
Claim 9: Dependent claim 9 adds an additional method step of "prompting the payer to … purchase of goods". However, the additional method step of dependent claims 9 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited step.) Dependent claim 9 further does not specify any particular machine element(s) for the "prompting the payer to … purchase of goods" step and under the broadest reasonable interpretation, this step may be manually performed by a human only which also does not add significantly more than the abstract idea. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 9 is ineligible. 
Claim 19: Dependent claim 19 adds an additional method step of "prompt the payer to … purchase of goods". However, the additional method step of dependent claims 19 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 9 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 9 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited step.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 19 is ineligible. 
Claim 20: Dependent claim 20 adds an additional method step of "confirming that one or … without previous processing". However, the additional method step of dependent claims 20 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited step.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: electronic recordkeeping, Alice Corp. Pty. Ltd.; Ultramercial, Inc., see previous legal citations herein Re: Claim 1, pertaining to all or portion(s) of the noted recited step. Dependent claim 20 further does not specify any particular machine element(s) for the "confirming that one or … without previous processing" step and under the broadest reasonable interpretation, this step may be manually performed by a human only which also does not add significantly more than the abstract idea. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 20 is ineligible. 
Claim 21: Dependent claim 21 adds an additional method step of "confirm that one or … without previous processing". However, the additional method step of dependent claims 21 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 20 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited step.) See discussion above regarding Claim 20 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the noted recited step. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 21 is ineligible. 
Claim 22: Dependent claim 22 adds additional method steps of "submitting the potential VAT … upon determining that", "the VAT receipt is authentic; and" and "the payer is eligible … potential VAT refund". However, the additional method steps of dependent claims 22 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) Dependent claim 22 further does not specify any particular machine element(s) for the "submitting the potential VAT … upon determining that", "the VAT receipt is authentic; and" and "the payer is eligible … potential VAT refund" steps and under the broadest reasonable interpretation, these steps may be manually performed by a human only which also does not add significantly more than the abstract idea. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 22 is ineligible. 
Claim 23: Dependent claim 23 adds additional method steps of "submit the potential VAT … upon determining that", "the VAT receipt is authentic; and" and "the payer is eligible … potential VAT refund". However, the additional method steps of dependent claims 23 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 22 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 22 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 23 is ineligible. 
Claims 3-8 and 13-18: Dependent claims 3-8 and 13-18 further limit the method steps already recited and thereby narrow the identified abstract idea noted above but do not otherwise alter the analysis presented above. Accordingly, dependent claims 3-8 and 13-18 are ineligible. 
    
        
            
                                
            
        
    


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
    
        
            
                                
            
        
    

1-st Prior Art Category: Claims 1, 3-8, 10-11, 13-18, and 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2011/0016043 A1 of Dornseif; Barbara, (hereinafter "DORNSEIF") in view of U.S. Patent Application Publication No. US 2011/0125561 A1 of Marcus; Steven, (hereinafter "MARCUS"). 
    
        
            
                                
            
        
    

Claim 1, EXAMINER's Analysis: Claim 1 is rejected as being unpatentable over DORNSEIF and MARCUS. Claim 1 is an independent claim. The combined disclosures and teachings of DORNSEIF and MARCUS taken together render obvious the claimed subject matter of claim 1 as follows and as explained below.
Regarding and as per CLAIM 1, a computerized method for authenticating and determining eligibility of a potential value-added tax (VAT) refund, the method comprising: 
• 1 ¶ 2 • receiving a potential VAT receipt; Line Comment: (DORNSEIF: discloses "the system makes a record of all information necessary to submit the transaction for reimbursement[; t]he record may include images or scans of the receipts that were ultimately issued to the consumer as part of the transaction" par. [0019] or e.g. "transaction handler 102 receives the transaction data from merchant 110" par. [0065]) 
• 1 ¶ 3 • recognizing by a server receipt parameters respective of the potential VAT receipt, Line Comment: (DORNSEIF: discloses e.g. "transaction handler 102 automatically evaluates whether a transaction is eligible for VAT reimbursements and processes it as such, with no consumer 108 input[;] transaction handler 102 may first determine a location where the transaction took place by reviewing the transaction data to determine a location of merchant 110[; a]fter establishing the location of the transaction, transaction handler 102 can review consumer 108's account information to determine a place of permanent residency of consumer 108[; f]or example, transaction handler 102 may retrieve the mailing address for consumer 108, citizenship information of consumer 108, or otherwise identify a residency location of consumer 108" par. [0068]) 
• 1 ¶ 4 • wherein the recognized receipt parameters are related to a transaction, Line Comment: (DORNSEIF: discloses "the system makes a record of all information necessary to submit the transaction for reimbursement[; t]he record may include images or scans of the receipts that were ultimately issued to the consumer as part of the transaction" par. [0019] or e.g. "transaction handler 102 receives the transaction data from merchant 110" par. [0065]) 
• 1 ¶ 5 • wherein the receipt parameters are recognized via at least one of a word recognition program and scanning of a barcode on the potential VAT receipt; Line Comment: (DORNSEIF: doesn't expressly and explicitly recite wherein the receipt parameters are recognized via at least one of a word recognition program and scanning of a barcode on the potential VAT receipt --- however MARCUS: clearly discloses, teaches, and/or suggests the feature -- e.g. "processing the receipt image by converting the receipt image to text using optical character recognition, matching at least one of the text of the receipt and a product code indicated by the receipt with a product or service description in a terminology database to determine at least one product indicated by the receipt, and matching the at least one product to the at least one selected offer, wherein a successful match of a selected offer to a purchased product as indicated by the proof of purchase receipt results in a redemption of the selected offer" par. [0005]); [See Remarks Below]; 
With respect to above-noted claimed element the above "wherein the receipt parameters are recognized via..." line limitation which is disclosed by MARCUS: the teachings and/or suggestions within the disclosure of DORNSEIF thus far relied upon omits to mention within its explanations an explicit and express recital of the above "wherein the receipt parameters are recognized via..." line MARCUS: par. [0003]); or having "a proof-of-performance verification system [that] may include a receipt processing facility". (MARCUS: par. [0004]). 
• 1 ¶ 6 • determining whether the potential VAT receipt was previously processed and stored in at least one data source by comparing the recognized receipt parameters with information stored in the at least one data source; Line Comment: (DORNSEIF: doesn't expressly and explicitly recite determining whether the potential VAT receipt was previously processed and stored in at least one data source by comparing the recognized receipt parameters with information stored in the at least one data source --- however MARCUS: clearly discloses, teaches, and/or suggests the feature -- "the system may capture information from the receipt, such as time, date, location, and transaction numbers of the receipt to detect duplicates" par. [0045] or "receipts transmitted to the proof-of-performance verification system 102 may be sent to a proof processor 110 that electronically matches a reward offer against a proof-of-performance redemption[; t]he proof processor 110 may include image enhancing software and/or image conversion software that converts images into PDF, searchable text or images that can be recognized by humans or machines[; t]he users scanned receipt may be enhanced and interpreted such as with the electronic receipt processing facility 128, which may include technology to remove creases, modify contrast, and the like and OCR technology to convert the scanned receipt to searchable text[; i]mage enhancement and/or processing may be done on the user's handheld device or at an Internet location, such as a server, where the user may submit receipts[; t]he scanned image may be automatically routed to another location for processing[; t]hrough two-way communication, the user may be advised that the image may have been successfully received for processing" par. [0031] or "proof processor 110 may be able to match the text of the receipt with the known shorthand, codes, names, UPC codes, and the like for items from the terminology database 130 via an integrated matching engine[; t]he matching engine may employ a similarity algorithm to decode product or service descriptions on receipts, using information stored in the terminology database 130, and convert them into useful data[; f]or example, a receipt may include a number of grocery items that may be referred to using shorthand or other terminology, names or codes that may be specific to a particular grocery store[; t]he terminology may be supplied to the terminology database 130 by the grocery store, purchased from a third party, or generated by the system 102 provider[; i]n an embodiment, the contents of the entire receipt may be matched by the proof processor 110 or only a subset of items may be matched[; f]or example, the receipt may have categories of products, such as certain grocery store receipts that are categorized along the lines of produce, health and beauty aids, butcher shop, and the like[; i]n this example, the proof processor 110 may only process categories of items that align with the categories of offers selected by the user[; i]n an embodiment, the system may take the OCR output on the entire receipt line-by-line to look for the best matches for the product or service descriptions[; t]he terminology database may have a plurality of variations of the product or service descriptions corresponding to the various terminology used by various retailers[; i]n an example, a similarity score threshold may be set, such as on a scale of 1 to 1000 where 1000 is a perfect match, and if one or more lines is at or above that threshold, a positive match may be declared[; i]f more than one line is above the threshold, the system may take the highest score as the best match positive match and declare that the winner" par. [0033]); [See Remarks Below]; Reference (DORNSEIF: discloses e.g. "transaction handler 102 stores the transaction data in a transaction database in step 212 for later reimbursement processing, for example by storing the data in receipts database 214" par. [0069] or "determining whether VAT reimbursement data is to be stored in receipt database 214 for the instant transaction" par. [0070]) 
With respect to above-noted claimed element the above "determining whether the potential VAT receipt was..." line limitation which is disclosed by MARCUS: the teachings and/or suggestions within the disclosure of DORNSEIF thus far relied upon fails to include within its descriptions the reciting explicitly and expressly of the above "determining whether the potential VAT receipt was..." line limitation as recited in the claim being considered. Nevertheless, herein relied upon are portions of the disclosure of MARCUS which sufficiently teaches the feature appurtenant to the claimed invention as MARCUS: par. [0003]); or having "a proof-of-performance verification system [that] may include a receipt processing facility". (MARCUS: par. [0004]). 
• 1 ¶ 7 • determining based on the receipt parameters whether the potential VAT receipt is authentic, Line Comment: (DORNSEIF: doesn't expressly and explicitly recite determining based on the receipt parameters whether the potential VAT receipt is authentic --- however MARCUS: clearly discloses, teaches, and/or suggests the feature -- "[f]raudulent use [] may be avoided because rewards are only given after verification[;] the system may not be prone to counterfeiting, alteration or duplication [] because no self-printed material is used for actual verification[; f]urther, the system may capture unique characteristics of each store's receipt, such as formatting, font, art, and the like, so that receipt counterfeits may be detected[;] the system may capture information from the receipt, such as time, date, location, and transaction numbers of the receipt to detect duplicates[;] the system may also sample receipts and check the originals with retailers to make sure there are no counterfeits" par. [0045]); [See Remarks Below]; 
With respect to above-noted claimed element the above "determining based on the receipt parameters whether..." line limitation which is disclosed by MARCUS: the teachings and/or suggestions within the disclosure of DORNSEIF thus far relied upon does not record within its writings the reciting explicitly and expressly of the above "determining based on the receipt parameters whether..." line limitation as recited in the claim under examination. However, herein relied upon are portions of the disclosure of MARCUS which sufficiently teaches the feature applicable to the claimed invention as MARCUS: par. [0003]); or having "a proof-of-performance verification system [that] may include a receipt processing facility". (MARCUS: par. [0004]). 
• 1 ¶ 8 • wherein the potential VAT receipt is determined to be authentic upon determining that: Line Comment: (DORNSEIF: discloses "[t]ransaction handler 102 may compare the submitted authorized transaction list with its own log of authorized transactions[; i]f a match is found, transaction handler 102 may route authorization transaction amount requests from the corresponding acquirer (a) 106 to the corresponding issuer (i) 104 involved in each transaction" par. [0043]) 
• 1 ¶ 9 • the recognized receipt parameters match at least a portion of predetermined information stored in at the least one data source; and Line Comment: (DORNSEIF: discloses "[t]ransaction handler 102 may compare the submitted authorized transaction list with its own log of authorized transactions[; i]f a match is found, transaction handler 102 may route authorization transaction amount requests from the corresponding acquirer (a) 106 to the corresponding issuer (i) 104 involved in each transaction" par. [0043]) 
• 1 ¶ 10 • the potential VAT receipt is without previous processing, Line Comment: (DORNSEIF: doesn't expressly and explicitly recite the potential VAT receipt is without previous processing --- however MARCUS: clearly discloses, teaches, and/or suggests the feature -- "[f]raudulent use [] may be avoided because rewards are only given after verification[;] the system may not be prone to counterfeiting, alteration or duplication [] because no self-printed material is used for actual verification[; f]urther, the system may capture unique characteristics of each store's receipt, such as formatting, font, art, and the like, so that receipt counterfeits may be detected[;] the system may capture information from the receipt, such as time, date, location, and transaction numbers of the receipt to detect duplicates[;] the system may also sample receipts and check the originals with retailers to make sure there are no counterfeits" par. [0045]); [See Remarks Below]; 
With respect to above-noted claimed elements [1] the above "the potential..." line limitation and [2] "is without previous processing" which are disclosed by MARCUS: the teachings and/or suggestions within the disclosure of DORNSEIF thus far relied upon fails to include within its writings an explicit and express recital of [1] the above "the potential..." line limitation and [2] "is without previous processing" as recited in the instant claim. Nevertheless, herein relied upon are portions of the disclosure of MARCUS which sufficiently teaches the features applicable to the claimed invention as commented about above with citation(s) to exemplary disclosures within MARCUS that teach and/or suggest the claimed features. At the time of making of the invention, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of DORNSEIF by adding or substituting the features [1] the above "the potential..." line limitation and [2] "is without previous processing" as taught and/or suggested by MARCUS, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the invention was made would have yielded predictable results that were plainly foreseeable to that one person of ordinary skill in the art at that time. At the time the invention was made, it would have been obvious to one of ordinary skill in the art to have modified the teachings of DORNSEIF with these aforementioned teachings of [1] the above "the potential..." line limitation and [2] "is without previous processing" sufficiently taught, suggested, and/or disclosed in MARCUS because that one skilled artisan having ordinary skill in the art at the time the invention was made would have had a motivation of "verifying required proof-of-performance to secure [] rewards", (MARCUS: par. [0003]); or having "a proof-of-performance verification system [that] may include a receipt processing facility". (MARCUS: par. [0004]). 
• 1 ¶ 11 • wherein the matching at least a portion of predetermined information is associated with the transaction; and Line Comment: (DORNSEIF: discloses "[t]ransaction handler 102 may compare the submitted authorized transaction list with its own log of authorized transactions[; i]f a match is found, transaction handler 102 may route authorization transaction amount requests from the corresponding acquirer (a) 106 to the corresponding issuer (i) 104 involved in each transaction" par. [0043]) 
• 1 ¶ 12 • determining based on the receipt parameters whether a payer is eligible for the potential VAT refund. Line Comment: (DORNSEIF: discloses "[t]o automatically determine whether a transaction is eligible for VAT reimbursement, transaction handler retrieves reimbursement rules from VAT reimbursement rules database 208[; t]he rules are then applied to the transaction data, and transaction handler 102 determines whether the transaction is eligible" par. [0068]) 
    
        
            
                                
            
        
    

Claim 3, EXAMINER's Analysis: Claim 3 is rejected as being unpatentable over DORNSEIF and MARCUS. Claim 3 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, DORNSEIF discloses the claimed subject matter of claim 3 as follows and as explained below.
Regarding and as per CLAIM 3, the computerized method of claim 1, Line Comment: (DORNSEIF: discloses e.g. "transaction handler 102 inspects the transaction data received from merchant 110 to determine whether the transaction data includes a flag or other data packet indicating [] the transaction for VAT reimbursement[; i]f the flag is present, the transaction is processed for VAT reimbursement[; i]f, however, the flag is missing, the transaction is processed [] with no VAT reimbursement processing" par. [0065]) 
• 3 ¶ 2 • wherein it is determined that the payer is not eligible for the potential VAT refund when at least one receipt parameter required for authentication of the receipt parameters are not recognized, Line Comment: (DORNSEIF: discloses e.g. "transaction handler 102 inspects the transaction data received from merchant 110 to determine whether the transaction data includes a flag or other data packet indicating [] the transaction for VAT reimbursement[; i]f the flag is present, the transaction is processed for VAT reimbursement[; i]f, however, the flag is missing, the transaction is processed [] with no VAT reimbursement processing" par. [0065]) 
• 3 ¶ 3 • wherein the receipt parameters are not recognized when the receipt parameters are at least one of absent and illegible. Line Comment: (DORNSEIF: discloses e.g. "transaction handler 102 inspects the transaction data received from merchant 110 to determine whether the transaction data includes a flag or other data packet indicating [] the transaction for VAT reimbursement[; i]f the flag is present, the transaction is processed for VAT reimbursement[; i]f, however, the flag is missing, the transaction is processed [] with no VAT reimbursement processing" par. [0065]) 
    
        
            
                                
            
        
    

Claim 4, EXAMINER's Analysis: Claim 4 is rejected as being unpatentable over DORNSEIF and MARCUS. Claim 4 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, DORNSEIF discloses the claimed subject matter of claim 4 as follows and as explained below.
Regarding and as per CLAIM 4, the computerized method of claim 1, wherein the receipt parameters are at least one of: information related to a business that sold a good or service on the potential VAT receipt, data related to the potential VAT receipt itself, payment information, information related to the good or service on the potential VAT receipt, and information demonstrating exportation of goods. Line Comment: (DORNSEIF: discloses e.g. "transaction handler 102 automatically evaluates whether a transaction is eligible for VAT reimbursements and processes it as such, with no consumer 108 input[;] transaction handler 102 may first determine a location where the transaction took place by reviewing the transaction data to determine a location of merchant 110[; a]fter establishing the location of the transaction, transaction handler 102 can review consumer 108's account information to determine a place of permanent residency of consumer 108[; f]or example, transaction handler 102 may retrieve the mailing address for consumer 108, citizenship information of consumer 108, or otherwise identify a residency location of consumer 108" par. [0068]) 
    
        
            
                                
            
        
    

Claim 5, EXAMINER's Analysis: Claim 5 is rejected as being unpatentable over DORNSEIF and MARCUS. Claim 5 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, the combined disclosures and teachings of DORNSEIF and MARCUS taken together render obvious the claimed subject matter of claim 5 as follows and as explained below.
Regarding and as per CLAIM 5, the computerized method of claim 1, wherein determining whether the potential VAT receipt is authentic further comprises: Line Comment: (DORNSEIF: doesn't expressly and explicitly recite the computerized method of claim 1, wherein determining whether the potential VAT receipt is authentic further comprises --- however MARCUS: clearly discloses, teaches, and/or suggests the feature -- "the system may capture information from the receipt, such as time, date, location, and transaction numbers of the receipt to detect duplicates" par. [0045] or "receipts transmitted to the proof-of-performance verification system 102 may be sent to a proof processor 110 that electronically matches a reward offer against a proof-of-performance redemption[; t]he proof processor 110 may include image enhancing software and/or image conversion software that converts images into PDF, searchable text or images that can be recognized by humans or machines[; t]he users scanned receipt may be enhanced and interpreted such as with the electronic receipt processing facility 128, which may include technology to remove creases, modify contrast, and the like and OCR technology to convert the scanned receipt to searchable text[; i]mage enhancement and/or processing may be done on the user's handheld device or at an Internet location, such as a server, where the user may submit receipts[; t]he scanned image may be automatically routed to another location for processing[; t]hrough two-way communication, the user may be advised that the image may have been successfully received for processing" par. [0031] or "proof processor 110 may be able to match the text of the receipt with the known shorthand, codes, names, UPC codes, and the like for items from the terminology database 130 via an integrated matching engine[; t]he matching engine may employ a similarity algorithm to decode product or service descriptions on receipts, using information stored in the terminology database 130, and convert them into useful data[; f]or example, a receipt may include a number of grocery items that may be referred to using shorthand or other terminology, names or codes that may be specific to a particular grocery store[; t]he terminology may be supplied to the terminology database 130 by the grocery store, purchased from a third party, or generated by the system 102 provider[; i]n an embodiment, the contents of the entire receipt may be matched by the proof processor 110 or only a subset of items may be matched[; f]or example, the receipt may have categories of products, such as certain grocery store receipts that are categorized along the lines of produce, health and beauty aids, butcher shop, and the like[; i]n this example, the proof processor 110 may only process categories of items that align with the categories of offers selected by the user[; i]n an embodiment, the system may take the OCR output on the entire receipt line-by-line to look for the best matches for the product or service descriptions[; t]he terminology database may have a plurality of variations of the product or service descriptions corresponding to the various terminology used by various retailers[; i]n an example, a similarity score threshold may be set, such as on a scale of 1 to 1000 where 1000 is a perfect match, and if one or more lines is at or above that threshold, a positive match may be declared[; i]f more than one line is above the threshold, the system may take the highest score as the best match positive match and declare that the winner" par. [0033]), [See Remarks after Claim 1 Par. 6 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; 
• 5 ¶ 2 • determining whether the potential VAT receipt is any of a forgery and a duplicate, Line Comment: (DORNSEIF: doesn't expressly and explicitly recite determining whether the potential VAT receipt is any of a forgery and a duplicate --- however MARCUS: clearly discloses, teaches, and/or suggests the feature -- "[f]raudulent use [] may be avoided because rewards are only given after verification[;] the system may not be prone to counterfeiting, alteration or duplication [] because no self-printed material is used for actual verification[; f]urther, the system may capture unique characteristics of each store's receipt, such as formatting, font, art, and the like, so that receipt counterfeits may be detected[;] the system may capture information from the receipt, such as time, date, location, and transaction numbers of the receipt to detect duplicates[;] the system may also sample receipts and check the originals with retailers to make sure there are no counterfeits" par. [0045]); [See Remarks Below]; 
With respect to above-noted claimed element the above "determining whether the potential VAT receipt is..." line limitation which is disclosed by MARCUS: the teachings and/or suggestions within the disclosure of DORNSEIF thus far relied upon omits to record within its descriptions the reciting explicitly and expressly of the above "determining whether the potential VAT receipt is..." line limitation as presented within the instant claim. Nevertheless, herein relied upon are portions of the disclosure of MARCUS which sufficiently teaches the feature applicable to the claimed invention as pointed out above with reference(s) to exemplary disclosures within MARCUS that teach and/or suggest the claimed feature. At the time of making of the invention, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of DORNSEIF by adding or substituting the feature the above "determining whether the potential VAT receipt is..." line limitation as taught and/or suggested by MARCUS, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the invention was made would have yielded predictable results that were easily discernable to that one person of ordinary skill in the art at that time. At the time the invention was made, it would have been obvious to one of ordinary skill in the art to have modified the teachings of DORNSEIF with these previously described teachings of the above "determining whether the potential VAT receipt is..." line limitation sufficiently taught, suggested, and/or disclosed in MARCUS because that one skilled artisan having ordinary skill in the art at the time the invention was made would have had a motivation of "verifying required proof-of-performance to secure [] rewards", (MARCUS: par. [0003]); or having "a proof-of-performance verification system [that] may include a receipt processing facility". (MARCUS: par. [0004]). 
• 5 ¶ 3 • wherein the potential VAT receipt is not determined to be authentic when the potential VAT receipt is any of a forgery and a duplicate. Line Comment: (DORNSEIF: doesn't expressly and explicitly recite wherein the potential VAT receipt is not determined to be authentic when the potential VAT receipt is any of a forgery and a duplicate --- however MARCUS: clearly discloses, teaches, and/or suggests the feature -- "[f]raudulent use [] may be avoided because rewards are only given after verification[;] the system may not be prone to counterfeiting, alteration or duplication [] because no self-printed material is used for actual verification[; f]urther, the system may capture unique characteristics of each store's receipt, such as formatting, font, art, and the like, so that receipt counterfeits may be detected[;] the system may capture information from the receipt, such as time, date, location, and transaction numbers of the receipt to detect duplicates[;] the system may also sample receipts and check the originals with retailers to make sure there are no counterfeits" par. [0045]); [See Remarks Below]; 
With respect to above-noted claimed element the above "wherein the potential VAT receipt is not..." line limitation which is disclosed by MARCUS: the teachings and/or suggestions within the disclosure of DORNSEIF thus far relied upon does not mention within its writings the reciting explicitly and expressly of the above "wherein the potential VAT receipt is not..." line limitation as required by the claim being considered. However, herein relied upon are portions of the disclosure of MARCUS which sufficiently teaches the feature apposite to the claimed invention as pointed out above with quotation(s) of exemplary disclosures within MARCUS that teach and/or suggest the claimed feature. At the time of making of the invention, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of DORNSEIF by adding or substituting the feature the above "wherein the potential VAT receipt is not..." line limitation as taught and/or suggested by MARCUS, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the invention was made would have yielded predictable results that were readily foreseeable to that ordinarily skilled one person in the art at that time. At the time the invention was made, it would have been obvious to one of ordinary skill in the art to have modified the teachings of DORNSEIF with these previously described teachings of the above "wherein the potential VAT receipt is not..." line limitation sufficiently taught, suggested, and/or disclosed in MARCUS because that one skilled artisan having ordinary skill in the art at the time the invention was made would have had a motivation of "verifying required proof-of-performance to secure [] rewards", (MARCUS: par. [0003]); or having "a proof-of-performance verification system [that] may include a receipt processing facility". (MARCUS: par. [0004]). 
    
        
            
                                
            
        
    

Claim 6, EXAMINER's Analysis: Claim 6 is rejected as being unpatentable over DORNSEIF and MARCUS. Claim 6 is a dependent claim that directly depends upon parent claim 5, which is also a DORNSEIF discloses the claimed subject matter of claim 6 as follows and as explained below.
Regarding and as per CLAIM 6, the computerized method of claim 5, wherein the determination of authenticity is performed by comparing the recognized receipt parameters to at least one of: information stored in a database, a business node, and a refund agency node (RAN). Line Comment: (DORNSEIF: discloses e.g. "it is determined whether the data from the transaction is in a VAT reimbursement transactions database" Abstract) 
    
        
            
                                
            
        
    

Claim 7, EXAMINER's Analysis: Claim 7 is rejected as being unpatentable over DORNSEIF and MARCUS. Claim 7 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, DORNSEIF discloses the claimed subject matter of claim 7 as follows and as explained below.
Regarding and as per CLAIM 7, the computerized method of claim 1, wherein the eligibility determination further is based on at least one of: a price of goods or services on the potential VAT receipt, a home country of the payer, status of the payer, and a type of goods or services on the potential VAT receipt. Line Comment: (DORNSEIF: discloses e.g. "transaction handler 102 automatically evaluates whether a transaction is eligible for VAT reimbursements and processes it as such, with no consumer 108 input[;] transaction handler 102 may first determine a location where the transaction took place by reviewing the transaction data to determine a location of merchant 110[; a]fter establishing the location of the transaction, transaction handler 102 can review consumer 108's account information to determine a place of permanent residency of consumer 108[; f]or example, transaction handler 102 may retrieve the mailing address for consumer 108, citizenship information of consumer 108, or otherwise identify a residency location of consumer 108" par. [0068]) 
    
        
            
                                
            
        
    

Claim 8, EXAMINER's Analysis: Claim 8 is rejected as being unpatentable over DORNSEIF and MARCUS. Claim 8 is a dependent claim that directly depends upon parent claim 7, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the DORNSEIF discloses the claimed subject matter of claim 8 as follows and as explained below.
Regarding and as per CLAIM 8, the computerized method of claim 7, wherein the eligibility is determined by comparing the receipt parameters with threshold eligibility parameters stored in a database. Line Comment: (DORNSEIF: discloses "[t]o automatically determine whether a transaction is eligible for VAT reimbursement, transaction handler retrieves reimbursement rules from VAT reimbursement rules database 208[; t]he rules are then applied to the transaction data, and transaction handler 102 determines whether the transaction is eligible" par. [0068] or e.g. "[v]AT reimbursement requests should be processed for transactions over a certain amount [] transactions entered into in a particular country or collection of countries, transactions entered into with a specific portable consumer payment device (e.g., a particular credit card, checking card, or rewards points card), transactions occurring between a certain date range, or any combination thereof, for example" par. [0052]) 
    
        
            
                                
            
        
    

Claim 10, EXAMINER's Analysis: Claim 10 is rejected as being unpatentable over DORNSEIF and MARCUS. Claim 10 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, DORNSEIF discloses the claimed subject matter of claim 10 as follows and as explained below.
Regarding and as per CLAIM 10, a non-transitory computer readable medium having stored thereon instructions for causing one or more processing units to execute the method according to claim 1. Line Comment: (DORNSEIF: discloses "[t]ransaction handler 102 includes processor 202 for executing software code to implement the functionality of transaction handler 102[; p]rocessor 202 may include a single computer processor, or a plurality of processors distributed throughout a plurality of computers, mainframes, and/or servers[; p]rocessor 202 communicates with one or more databases of computing cloud 206 for storage and retrieval of data and content in accordance with the operation of system 100" par. [0052]) 
    
        
            
                                
            
        
    

Claim 11, EXAMINER's Analysis: Claim 11 is rejected as being unpatentable over DORNSEIF and MARCUS. Claim 11 is an independent claim. DORNSEIF and MARCUS disclose and render obvious as previously combined the claimed subject matter of claim 11 as follows and as explained below.
Regarding and as per CLAIM 11, a server for authenticating and determining eligibility of a potential value-added tax (VAT) refund, the server comprises: See Prior Comment(s) at Claim 1 Par. 1; 
• 11 ¶ 2 • a processor communicatively coupled to a network; and, Line Comment: (DORNSEIF: discloses "[t]ransaction handler 102 includes processor 202 for executing software code to implement the functionality of transaction handler 102" par. [0052] where "[n]etwork or switch 204 is in communication with processor 202 and database system 206[; n]etwork 204 allows processor 202 to communicate with other components of system 100[; f]urthermore, because network 204 is in direct communication with database 206" par. [0053]) 
• 11 ¶ 3 • a memory coupled to the processor, containing a plurality of instructions that, when executed by the processor, configure the server to: Line Comment: (DORNSEIF: discloses "[t]ransaction handler 102 includes processor 202 for executing software code to implement the functionality of transaction handler 102[; p]rocessor 202 may include a single computer processor, or a plurality of processors distributed throughout a plurality of computers, mainframes, and/or servers[; p]rocessor 202 communicates with one or more databases of computing cloud 206 for storage and retrieval of data and content in accordance with the operation of system 100" par. [0052]) 
• 11 ¶ 4 • receive a potential VAT receipt; Line Comment: (DORNSEIF: discloses "the system makes a record of all information necessary to submit the transaction for reimbursement[; t]he record may include images or scans of the receipts that were ultimately issued to the consumer as part of the transaction" par. [0019] or e.g. "transaction handler 102 receives the transaction data from merchant 110" par. [0065]) 
• 11 ¶ 5 • recognize receipt parameters respective of the potential VAT receipt, Line Comment: (DORNSEIF: discloses e.g. "transaction handler 102 automatically evaluates whether a transaction is eligible for VAT reimbursements and processes it as such, with no consumer 108 input[;] transaction handler 102 may first determine a location where the transaction took place by reviewing the transaction data to determine a location of merchant 110[; a]fter establishing the location of the transaction, transaction handler 102 can review consumer 108's account information to determine a place of permanent residency of consumer 108[; f]or example, transaction handler 102 may retrieve the mailing address for consumer 108, citizenship information of consumer 108, or otherwise identify a residency location of consumer 108" par. [0068]) 
• 11 ¶ 6 • wherein the recognized receipt parameters are related to a transaction, Line Comment: (DORNSEIF: discloses "the system makes a record of all information necessary to submit the transaction for reimbursement[; t]he record may include images or scans of the receipts that were ultimately issued to the consumer as part of the transaction" par. [0019] or e.g. "transaction handler 102 receives the transaction data from merchant 110" par. [0065]) 
• 11 ¶ 7 • wherein the receipt parameters are recognized via at least one of a word recognition program, and scanning of a barcode on the potential VAT receipt; Line Comment: (DORNSEIF: doesn't expressly and explicitly recite wherein the receipt parameters are recognized via at least one of a word recognition program, and scanning of a barcode on the potential VAT receipt --- however MARCUS: clearly discloses, teaches, and/or suggests the feature -- e.g. "processing the receipt image by converting the receipt image to text using optical character recognition, matching at least one of the text of the receipt and a product code indicated by the receipt with a product or service description in a terminology database to determine at least one product indicated by the receipt, and matching the at least one product to the at least one selected offer, wherein a successful match of a selected offer to a purchased product as indicated by the proof of purchase receipt results in a redemption of the selected offer" par. [0005]), [See Remarks after Claim 1 Par. 5 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; 
• 11 ¶ 8 • determine whether the potential VAT receipt was previously processed and stored in at least one data source by comparing the recognized receipt parameters with information stored in the at least one data source; Line Comment: (DORNSEIF: doesn't expressly and explicitly recite determine whether the potential VAT receipt was previously processed and stored in at least one data source by comparing the recognized receipt parameters with information stored in the at least one data source --- however MARCUS: clearly discloses, teaches, and/or suggests the feature -- "the system may capture information from the receipt, such as time, date, location, and transaction numbers of the receipt to detect duplicates" par. [0045] or "receipts transmitted to the proof-of-performance verification system 102 may be sent to a proof processor 110 that electronically matches a reward offer against a proof-of-performance redemption[; t]he proof processor 110 may include image enhancing software and/or image conversion software that converts images into PDF, searchable text or images that can be recognized by humans or machines[; t]he users scanned receipt may be enhanced and interpreted such as with the electronic receipt processing facility 128, which may include technology to remove creases, modify contrast, and the like and OCR technology to convert the scanned receipt to searchable text[; i]mage enhancement and/or processing may be done on the user's handheld device or at an Internet location, such as a server, where the user may submit receipts[; t]he scanned image may be automatically routed to another location for processing[; t]hrough two-way communication, the user may be advised that the image may have been successfully received for processing" par. [0031] or "proof processor 110 may be able to match the text of the receipt with the known shorthand, codes, names, UPC codes, and the like for items from the terminology database 130 via an integrated matching engine[; t]he matching engine may employ a similarity algorithm to decode product or service descriptions on receipts, using information stored in the terminology database 130, and convert them into useful data[; f]or example, a receipt may include a number of grocery items that may be referred to using shorthand or other terminology, names or codes that may be specific to a particular grocery store[; t]he terminology may be supplied to the terminology database 130 by the grocery store, purchased from a third party, or generated by the system 102 provider[; i]n an embodiment, the contents of the entire receipt may be matched by the proof processor 110 or only a subset of items may be matched[; f]or example, the receipt may have categories of products, such as certain grocery store receipts that are categorized along the lines of produce, health and beauty aids, butcher shop, and the like[; i]n this example, the proof processor 110 may only process categories of items that align with the categories of offers selected by the user[; i]n an embodiment, the system may take the OCR output on the entire receipt line-by-line to look for the best matches for the product or service descriptions[; t]he terminology database may have a plurality of variations of the product or service descriptions corresponding to the various terminology used by various retailers[; i]n an example, a similarity score threshold may be set, such as on a scale of 1 to 1000 where 1000 is a perfect match, and if one or more lines is at or above that threshold, a positive match may be declared[; i]f more than one line is above the threshold, the system may take the highest score as the best match positive match and declare that the winner" par. [0033]), [See Remarks after Claim 1 Par. 6 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; 
• 11 ¶ 9 • determine based on the receipt parameters whether the potential VAT receipt is authentic, Line Comment: (DORNSEIF: doesn't expressly and explicitly recite determine based on the receipt parameters whether the potential VAT receipt is authentic --- however MARCUS: clearly discloses, teaches, and/or suggests the feature -- "[f]raudulent use [] may be avoided because rewards are only given after verification[;] the system may not be prone to counterfeiting, alteration or duplication [] because no self-printed material is used for actual verification[; f]urther, the system may capture unique characteristics of each store's receipt, such as formatting, font, art, and the like, so that receipt counterfeits may be detected[;] the system may capture information from the receipt, such as time, date, location, and transaction numbers of the receipt to detect duplicates[;] the system may also sample receipts and check the originals with retailers to make sure there are no counterfeits" par. [0045]), [See Remarks after Claim 1 Par. 7 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; 
• 11 ¶ 10 • wherein the potential VAT receipt is determined to be authentic upon determining that: Line Comment: (DORNSEIF: discloses "[t]ransaction handler 102 may compare the submitted authorized transaction list with its own log of authorized transactions[; i]f a match is found, transaction handler 102 may route authorization transaction amount requests from the corresponding acquirer (a) 106 to the corresponding issuer (i) 104 involved in each transaction" par. [0043]) 
• 11 ¶ 11 • the recognized receipt parameters match at least a portion of predetermined information stored in at the least one data source; and Line Comment: (DORNSEIF: discloses "[t]ransaction handler 102 may compare the submitted authorized transaction list with its own log of authorized transactions[; i]f a match is found, transaction handler 102 may route authorization transaction amount requests from the corresponding acquirer (a) 106 to the corresponding issuer (i) 104 involved in each transaction" par. [0043]) 
• 11 ¶ 12 • the potential VAT receipt is without previous processing, Line Comment: (DORNSEIF: doesn't expressly and explicitly recite the potential VAT receipt is without previous processing --- however MARCUS: clearly discloses, teaches, and/or suggests the feature -- "[f]raudulent use [] may be avoided because rewards are only given after verification[;] the system may not be prone to counterfeiting, alteration or duplication [] because no self-printed material is used for actual verification[; f]urther, the system may capture unique characteristics of each store's receipt, such as formatting, font, art, and the like, so that receipt counterfeits may be detected[;] the system may capture information from the receipt, such as time, date, location, and transaction numbers of the receipt to detect duplicates[;] the system may also sample receipts and check the originals with retailers to make sure there are no counterfeits" par. [0045]), [See Remarks after Claim 1 Par. 10 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; 
• 11 ¶ 13 • wherein the matching at least a portion of predetermined information is associated with the transaction; and Line Comment: (DORNSEIF: discloses "[t]ransaction handler 102 may compare the submitted authorized transaction list with its own log of authorized transactions[; i]f a match is found, transaction handler 102 may route authorization transaction amount requests from the corresponding acquirer (a) 106 to the corresponding issuer (i) 104 involved in each transaction" par. [0043]) 
• 11 ¶ 14 • determine based on the receipt parameters whether a payer is eligible for the potential VAT refund. Line Comment: (DORNSEIF: discloses "[t]o automatically determine whether a transaction is eligible for VAT reimbursement, transaction handler retrieves reimbursement rules from VAT reimbursement rules database 208[; t]he rules are then applied to the transaction data, and transaction handler 102 determines whether the transaction is eligible" par. [0068]) 
    
        
            
                                
            
        
    

Claim 13, EXAMINER's Analysis: Claim 13 is rejected as being unpatentable over DORNSEIF and MARCUS. Claim 13 is a dependent claim that directly depends upon parent claim 11, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 11, DORNSEIF discloses the claimed subject matter of claim 13 as follows and as explained below.
Regarding and as per CLAIM 13, the server of claim 11, wherein it is determined that the payer is not eligible for the potential VAT refund when at least one receipt parameter required for authentication of the receipt parameters are not recognized, wherein the receipt parameters are not recognized when the receipt parameters are at least one of absent and illegible. Line Comment: (DORNSEIF: discloses e.g. "transaction handler 102 inspects the transaction data received from merchant 110 to determine whether the transaction data includes a flag or other data packet indicating [] the transaction for VAT reimbursement[; i]f the flag is present, the transaction is processed for VAT reimbursement[; i]f, however, the flag is missing, the transaction is processed [] with no VAT reimbursement processing" par. [0065]) 
    
        
            
                                
            
        
    

Claim 14, EXAMINER's Analysis: Claim 14 is rejected as being unpatentable over DORNSEIF and MARCUS. Claim 14 is a dependent claim that directly depends upon parent claim 11, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 11, DORNSEIF discloses the claimed subject matter of claim 14 as follows and as explained below.
Regarding and as per CLAIM 14, the server of claim 11, wherein the receipt parameters are at least one of: information related to a business that sold a good or service on the potential VAT receipt, data related to the potential VAT receipt itself, payment information, information related to the good or service on the potential VAT receipt, and information demonstrating exportation of goods. Line Comment: (DORNSEIF: discloses e.g. "transaction handler 102 automatically evaluates whether a transaction is eligible for VAT reimbursements and processes it as such, with no consumer 108 input[;] transaction handler 102 may first determine a location where the transaction took place by reviewing the transaction data to determine a location of merchant 110[; a]fter establishing the location of the transaction, transaction handler 102 can review consumer 108's account information to determine a place of permanent residency of consumer 108[; f]or example, transaction handler 102 may retrieve the mailing address for consumer 108, citizenship information of consumer 108, or otherwise identify a residency location of consumer 108" par. [0068]), [See Remarks after Claim 4 Par. 1 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; 
    
        
            
                                
            
        
    

Claim 15, EXAMINER's Analysis: Claim 15 is rejected as being unpatentable over DORNSEIF and MARCUS. Claim 15 is a dependent claim that directly depends upon parent claim 11, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 11, the combined disclosures and teachings of DORNSEIF and MARCUS taken together render obvious the claimed subject matter of claim 15 as follows and as explained below.
Regarding and as per CLAIM 15, the server of claim 11, wherein the system is further configured to: Line Comment: (DORNSEIF: doesn't expressly and explicitly recite the server of claim 11, wherein the system is further configured to --- however MARCUS: clearly discloses, teaches, and/or suggests the feature -- "[f]raudulent use [] may be avoided because rewards are only given after verification[;] the system may not be prone to counterfeiting, alteration or duplication [] because no self-printed material is used for actual verification[; f]urther, the system may capture unique characteristics of each store's receipt, such as formatting, font, art, and the like, so that receipt counterfeits may be detected[;] the system may capture information from the receipt, such as time, date, location, and transaction numbers of the receipt to detect duplicates[;] the system may also sample receipts and check the originals with retailers to make sure there are no counterfeits" par. [0045]); [See Remarks Below]; 
With respect to above-noted claimed element the above "15, the server of claim 11, wherein..." line limitation which is disclosed by MARCUS: the teachings and/or suggestions within the disclosure of DORNSEIF thus far relied upon fails to include within its descriptions the reciting explicitly and expressly of the above "15, the server of claim 11, wherein..." line limitation as presented within the claim being considered. Nonetheless, herein relied upon are portions of the disclosure of MARCUS which sufficiently teaches the feature applicable to the claimed invention as pointed out above with reference(s) to exemplary disclosures within MARCUS that teach and/or suggest the claimed feature. At the time of making of the invention, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of DORNSEIF by adding or substituting the feature the above "15, the server of claim 11, wherein..." line limitation as taught and/or suggested by MARCUS, with a MARCUS: par. [0003]); or having "a proof-of-performance verification system [that] may include a receipt processing facility". (MARCUS: par. [0004]). 
• 15 ¶ 2 • determine whether the potential VAT receipt is any of a forgery and a duplicate, Line Comment: (DORNSEIF: doesn't expressly and explicitly recite determine whether the potential VAT receipt is any of a forgery and a duplicate --- however MARCUS: clearly discloses, teaches, and/or suggests the feature -- "[f]raudulent use [] may be avoided because rewards are only given after verification[;] the system may not be prone to counterfeiting, alteration or duplication [] because no self-printed material is used for actual verification[; f]urther, the system may capture unique characteristics of each store's receipt, such as formatting, font, art, and the like, so that receipt counterfeits may be detected[;] the system may capture information from the receipt, such as time, date, location, and transaction numbers of the receipt to detect duplicates[;] the system may also sample receipts and check the originals with retailers to make sure there are no counterfeits" par. [0045]), [See Remarks after Claim 5 Par. 2 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; 
• 15 ¶ 3 • wherein the potential VAT receipt is not determined as authentic when the potential VAT receipt is any of a forgery and a duplicate. Line Comment: (DORNSEIF: doesn't expressly and explicitly recite wherein the potential VAT receipt is not determined as authentic when the potential VAT receipt is any of a forgery and a duplicate --- however MARCUS: clearly discloses, teaches, and/or suggests the feature -- "[f]raudulent use [] may be avoided because rewards are only given after verification[;] the system may not be prone to counterfeiting, alteration or duplication [] because no self-printed material is used for actual verification[; f]urther, the system may capture unique characteristics of each store's receipt, such as formatting, font, art, and the like, so that receipt counterfeits may be detected[;] the system may capture information from the receipt, such as time, date, location, and transaction numbers of the receipt to detect duplicates[;] the system may also sample receipts and check the originals with retailers to make sure there are no counterfeits" par. [0045]), [See Remarks after Claim 5 Par. 3 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; 
    
        
            
                                
            
        
    

Claim 16, EXAMINER's Analysis: Claim 16 is rejected as being unpatentable over DORNSEIF and MARCUS. Claim 16 is a dependent claim that directly depends upon parent claim 15, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 11, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 15 and 11, DORNSEIF discloses the claimed subject matter of claim 16 as follows and as explained below.
Regarding and as per CLAIM 16, the server of claim 15, wherein the determination of authenticity is performed by comparing the recognized receipt parameters to at least one of: information stored in a database, a business node, and a refund agency node (RAN). Line Comment: (DORNSEIF: discloses e.g. "it is determined whether the data from the transaction is in a VAT reimbursement transactions database" Abstract) 
    
        
            
                                
            
        
    

Claim 17, EXAMINER's Analysis: Claim 17 is rejected as being unpatentable over DORNSEIF and MARCUS. Claim 17 is a dependent claim that directly depends upon parent claim 11, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 11, DORNSEIF discloses the claimed subject matter of claim 17 as follows and as explained below.
Regarding and as per CLAIM 17, the server of claim 11, wherein the eligibility determination further is based on at least one of: a price of goods or services on the potential VAT receipt, a home country of the payer, status of the payer, and a type of goods or services on the potential VAT receipt. Line Comment: (DORNSEIF: discloses e.g. "transaction handler 102 automatically evaluates whether a transaction is eligible for VAT reimbursements and processes it as such, with no consumer 108 input[;] transaction handler 102 may first determine a location where the transaction took place by reviewing the transaction data to determine a location of merchant 110[; a]fter establishing the location of the transaction, transaction handler 102 can review consumer 108's account information to determine a place of permanent residency of consumer 108[; f]or example, transaction handler 102 may retrieve the mailing address for consumer 108, citizenship information of consumer 108, or otherwise identify a residency location of consumer 108" par. [0068]), [See Remarks after Claim 7 Par. 1 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; 
    
        
            
                                
            
        
    

Claim 18, EXAMINER's Analysis: Claim 18 is rejected as being unpatentable over DORNSEIF and MARCUS. Claim 18 is a dependent claim that directly depends upon parent claim 17, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 11, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 17 and 11, DORNSEIF discloses the claimed subject matter of claim 18 as follows and as explained below.
Regarding and as per CLAIM 18, the server of claim 17, wherein the eligibility is determined by comparing the receipt parameters with threshold eligibility parameters stored in a database. Line Comment: (DORNSEIF: discloses "[t]o automatically determine whether a transaction is eligible for VAT reimbursement, transaction handler retrieves reimbursement rules from VAT reimbursement rules database 208[; t]he rules are then applied to the transaction data, and transaction handler 102 determines whether the transaction is eligible" par. [0068] or e.g. "[v]AT reimbursement requests should be processed for transactions over a certain amount [] transactions entered into in a particular country or collection of countries, transactions entered into with a specific portable consumer payment device (e.g., a particular credit card, checking card, or rewards points card), transactions occurring between a certain date range, or any combination thereof, for example" par. [0052]) 
    
        
            
                                
            
        
    

Claim 22, EXAMINER's Analysis: Claim 22 is rejected as being unpatentable over DORNSEIF and MARCUS. Claim 22 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, the combined disclosures and teachings of DORNSEIF and MARCUS taken together render obvious the claimed subject matter of claim 22 as follows and as explained below.
Regarding and as per CLAIM 22, the computerized method of claim 1, further comprising: 
• 22 ¶ 2 • submitting the potential VAT receipt to a refund agency, upon determining that: Line Comment: (DORNSEIF: discloses e.g. "the system includes a transaction handler that interfaces with a government tax authority and a customs terminal for processing and submitting the requests for VAT reimbursement" par. [0011] or "[a]fter processing the request for authorization and storing data necessary for submitting a request for authorization, the system interacts with a governmental agency or customs official" par. [0020] or "reimbursement requests are submitted to a governmental tax authority" par. [0020] or "transaction handler 102 may submit the reimbursement requests to government tax authority 130 for reimbursement payment[; g]overnment tax authority 130 includes any governmental entity that can receive reimbursement requests and process reimbursement payments[; i]n some applications, government tax authority 130 may include public and private entities, or any other entity tasked with receiving and processing the reimbursement requests" par. [0086] or "transaction handler 102 submits the VAT reimbursement requests to any entity in communication with transaction handler 102 and tasked with making VAT reimbursement payments" par. [0086]) 
• 22 ¶ 3 • the VAT receipt is authentic; and Line Comment: (DORNSEIF: doesn't expressly and explicitly recite the VAT receipt is authentic --- however MARCUS: clearly discloses, teaches, and/or suggests the feature -- "[f]raudulent use [] may be avoided because rewards are only given after verification[;] the system may not be prone to counterfeiting, alteration or duplication [] because no self-printed material is used for actual verification[; f]urther, the system may capture unique characteristics of each store's receipt, such as formatting, font, art, and the like, so that receipt counterfeits may be detected[;] the system may capture information from the receipt, such as time, date, location, and transaction numbers of the receipt to detect duplicates[;] the system may also sample receipts and check the originals with retailers to make sure there are no counterfeits" par. [0045]); [See Remarks Below]; 
With respect to above-noted claimed element the above "the VAT receipt is authentic;..." line limitation which is disclosed by MARCUS: the teachings and/or suggestions within the disclosure of DORNSEIF thus far relied upon does not include within its writings an explicit and express recitation of the above "the VAT receipt is authentic;..." line limitation as recited in the claim under examination. Notwithstanding the foregoing, herein relied upon are portions of the disclosure of MARCUS which sufficiently teaches the feature appurtenant to the claimed invention as annotated above with reference(s) to exemplary disclosures within MARCUS that teach and/or suggest the claimed feature. At the time of making of the invention, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of DORNSEIF by adding or substituting the feature the above "the VAT receipt is authentic;..." line limitation as taught and/or suggested by MARCUS, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the invention was made would have yielded predictable results that were easily ascertainable to that person who in the art had ordinary skill at that time. At the time the invention was made, it would have been obvious to one of ordinary skill in the art to have modified the teachings of DORNSEIF with these previously described teachings of the MARCUS: par. [0003]); or having "a proof-of-performance verification system [that] may include a receipt processing facility". (MARCUS: par. [0004]). 
• 22 ¶ 4 • the payer is eligible for the potential VAT refund. Line Comment: (DORNSEIF: discloses "[t]o automatically determine whether a transaction is eligible for VAT reimbursement, transaction handler retrieves reimbursement rules from VAT reimbursement rules database 208[; t]he rules are then applied to the transaction data, and transaction handler 102 determines whether the transaction is eligible" par. [0068]) 
    
        
            
                                
            
        
    

Claim 23, EXAMINER's Analysis: Claim 23 is rejected as being unpatentable over DORNSEIF and MARCUS. Claim 23 is a dependent claim that directly depends upon parent claim 11, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 11, DORNSEIF and MARCUS disclose and render obvious as previously combined the claimed subject matter of claim 23 as follows and as explained below.
Regarding and as per CLAIM 23, the server of claim 11, wherein the server is further configured to Line Comment: (DORNSEIF: discloses e.g. "the system includes a transaction handler that interfaces with a government tax authority and a customs terminal for processing and submitting the requests for VAT reimbursement" par. [0011] or "[a]fter processing the request for authorization and storing data necessary for submitting a request for authorization, the system interacts with a governmental agency or customs official" par. [0020] or "reimbursement requests are submitted to a governmental tax authority" par. [0020] or "transaction handler 102 may submit the reimbursement requests to government tax authority 130 for reimbursement payment[; g]overnment tax authority 130 includes any governmental entity that can receive reimbursement requests and process reimbursement payments[; i]n some applications, government tax authority 130 may include public and private entities, or any other entity tasked with receiving and processing the reimbursement requests" par. [0086] or "transaction handler 102 submits the VAT reimbursement requests to any entity in communication with transaction handler 102 and tasked with making VAT reimbursement payments" par. [0086]) 
• 23 ¶ 2 • submit the potential VAT receipt to a refund agency, upon determining that: Line Comment: (DORNSEIF: discloses e.g. "the system includes a transaction handler that interfaces with a government tax authority and a customs terminal for processing and submitting the requests for VAT reimbursement" par. [0011] or "[a]fter processing the request for authorization and storing data necessary for submitting a request for authorization, the system interacts with a governmental agency or customs official" par. [0020] or "reimbursement requests are submitted to a governmental tax authority" par. [0020] or "transaction handler 102 may submit the reimbursement requests to government tax authority 130 for reimbursement payment[; g]overnment tax authority 130 includes any governmental entity that can receive reimbursement requests and process reimbursement payments[; i]n some applications, government tax authority 130 may include public and private entities, or any other entity tasked with receiving and processing the reimbursement requests" par. [0086] or "transaction handler 102 submits the VAT reimbursement requests to any entity in communication with transaction handler 102 and tasked with making VAT reimbursement payments" par. [0086]) 
• 23 ¶ 3 • the VAT receipt is authentic; and Line Comment: (DORNSEIF: doesn't expressly and explicitly recite the VAT receipt is authentic --- however MARCUS: clearly discloses, teaches, and/or suggests the feature -- "[f]raudulent use [] may be avoided because rewards are only given after verification[;] the system may not be prone to counterfeiting, alteration or duplication [] because no self-printed material is used for actual verification[; f]urther, the system may capture unique characteristics of each store's receipt, such as formatting, font, art, and the like, so that receipt counterfeits may be detected[;] the system may capture information from the receipt, such as time, date, location, and transaction numbers of the receipt to detect duplicates[;] the system may also sample receipts and check the originals with retailers to make sure there are no counterfeits" par. [0045]), [See Remarks after Claim 22 Par. 3 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; 
• 23 ¶ 4 • the payer is eligible for the potential VAT refund. Line Comment: (DORNSEIF: discloses "[t]o automatically determine whether a transaction is eligible for VAT reimbursement, transaction handler retrieves reimbursement rules from VAT reimbursement rules database 208[; t]he rules are then applied to the transaction data, and transaction handler 102 determines whether the transaction is eligible" par. [0068]) 
    
        
            
                                
            
        
    

    
        
            
                                
            
        
    

2-nd Prior Art Category: Claims 9 and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DORNSEIF in view of MARCUS in further view of U.S. Patent Application Publication No. US 2005/0096989 A1 of Ostlund, Markus, (hereinafter "OSTLUND"). 
    
        
            
                                
            
        
    

Claim 9, EXAMINER's Analysis: Claim 9 is rejected as being unpatentable over DORNSEIF and MARCUS and OSTLUND. Claim 9 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, the combined disclosures and teachings of DORNSEIF and OSTLUND taken together render obvious the claimed subject matter of claim 9 as follows and as explained below.
Regarding and as per CLAIM 9, the computerized method of claim 1, further comprising: 
• 9 ¶ 2 • prompting the payer to confirm at least one good has actually been exported when the refund is based on a purchase of goods. Line Comment: (DORNSEIF: doesn't expressly and explicitly recite prompting the payer to confirm at least one good has actually been exported when the refund is based on a purchase of goods --- however OSTLUND: clearly discloses, teaches, and/or suggests the feature -- "[t]he program controls printout of a declaration, to be signed by the consumer, that he will carry out export of goods, have refund forms customs-stamped and ensure that stamped refund forms are delivered to a service company" Abstract); [See Remarks Below]; 
With respect to above-noted claimed element the above "prompting the payer to confirm at least..." line limitation which is disclosed by OSTLUND: the teachings and/or suggestions within the disclosure of DORNSEIF thus far relied upon does not record within its writings the reciting explicitly and expressly of the above "prompting the payer to confirm at least..." line limitation as recited in the claim being considered. DORNSEIF discloses that "[v]AT reimbursement requests may be delayed until consumer 108 has [] left the country" (DORNSEIF: par. [0080]) and "consumer 108 confirm[s] egress from the country" (DORNSEIF: par. [0081]) and "inspection of consumer 108's goods to ensure that the items identified [] leaving the country within the required time frame". (DORNSEIF: par. [0084]). However, herein relied upon are portions of the disclosure of OSTLUND which sufficiently teaches the feature appurtenant to the claimed invention as annotated above with quotation(s) of exemplary disclosures within OSTLUND that teach and/or suggest the claimed feature. At the time of making of the invention, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of DORNSEIF by adding or substituting the feature the above "prompting the payer to confirm at least..." line limitation as taught and/or suggested by OSTLUND, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the invention was made would have yielded predictable results that were readily foreseeable to that ordinarily skilled one person in the art at that OSTLUND: par. [0020]). 
    
        
            
                                
            
        
    

Claim 19, EXAMINER's Analysis: Claim 19 is rejected as being unpatentable over DORNSEIF and MARCUS and OSTLUND. Claim 19 is a dependent claim that directly depends upon parent claim 11, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 11, DORNSEIF and OSTLUND disclose and render obvious as previously combined the claimed subject matter of claim 19 as follows and as explained below.
Regarding and as per CLAIM 19, the server of claim 11, wherein the server is further configured to: 
• 19 ¶ 2 • prompt the payer to confirm that at least one good has actually been exported when the refund is based on a purchase of goods. Line Comment: (DORNSEIF: doesn't expressly and explicitly recite prompt the payer to confirm that at least one good has actually been exported when the refund is based on a purchase of goods --- however OSTLUND: clearly discloses, teaches, and/or suggests the feature -- "[t]he program controls printout of a declaration, to be signed by the consumer, that he will carry out export of goods, have refund forms customs-stamped and ensure that stamped refund forms are delivered to a service company" Abstract), [See Remarks after Claim 9 Par. 2 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; 
    
        
            
                                
            
        
    

Claim 20, EXAMINER's Analysis: Claim 20 is rejected as being unpatentable over DORNSEIF and MARCUS and OSTLUND. Claim 20 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, the combined disclosures and teachings of DORNSEIF and MARCUS and OSTLUND taken together render obvious the claimed subject matter of claim 20 as follows and as explained below.
Regarding and as per CLAIM 20, the computerized method of claim 1, further comprising: 
• 20 ¶ 2 • confirming that one or more goods has actually been exported when the refund is based on a purchase of goods, upon determining that the recognized receipt parameters match at least a portion of the predetermined information stored in the at least one data source, and determining that the potential VAT receipt is without previous processing. Reference (DORNSEIF: doesn't expressly and explicitly recite confirming that one or more goods has actually...when the refund is based on --- however OSTLUND: clearly discloses, teaches, and/or suggests the feature -- "[t]he program controls printout of a declaration, to be signed by the consumer, that he will carry out export of goods, have refund forms customs-stamped and ensure that stamped refund forms are delivered to a service company" Abstract), [See Remarks Below]; (DORNSEIF: discloses e.g. "transaction handler 102 stores the transaction data in a transaction database in step 212 for later reimbursement processing, for example by storing the data in receipts database 214" par. [0069] or "determining whether VAT reimbursement data is to be stored in receipt database 214 for the instant transaction" par. [0070]) 
With respect to above-noted claimed elements [1] "confirming that one or more goods has actually been exported" and [2] "when" and [3] "the refund is based on a purchase of goods," which are disclosed by OSTLUND: the teachings and/or suggestions within the disclosures of DORNSEIF and MARCUS thus far relied upon omit to mention within the authors' descriptions the reciting explicitly and expressly of [1] "confirming that one or more goods has actually been exported" and [2] "when" and [3] "the refund is based on a purchase of goods," as required by the instant claim. However, herein relied upon are portions of the disclosure of OSTLUND which sufficiently teaches the features appurtenant to the claimed invention as pointed out above with citation(s) to exemplary disclosures within OSTLUND that teach and/or suggest the claimed features. At the time of making of the invention, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of DORNSEIF and MARCUS by adding or substituting the features [1] "confirming that one or more goods has actually been exported" and [2] "when" and [3] "the refund is based on a purchase of goods," as taught and/or suggested by OSTLUND, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the invention was made would have yielded predictable results that were plainly discernable to that person who in the art had ordinary skill at that time. At the time the invention was made, it would have been obvious to one of ordinary skill in the art to have modified the teachings of DORNSEIF and MARCUS with these previously described teachings of [1] "confirming that one or more goods has actually been exported" and [2] "when" and [3] "the refund is based on a purchase of goods," sufficiently taught, suggested, and/or disclosed in OSTLUND because that one skilled artisan having OSTLUND: par. [0020]). 
    
        
            
                                
            
        
    

Claim 21, EXAMINER's Analysis: Claim 21 is rejected as being unpatentable over DORNSEIF and MARCUS and OSTLUND. Claim 21 is a dependent claim that directly depends upon parent claim 11, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 11, DORNSEIF and MARCUS and OSTLUND disclose and render obvious as previously combined the claimed subject matter of claim 21 as follows and as explained below.
Regarding and as per CLAIM 21, the server of claim 11, wherein the server is further configured to 
• 21 ¶ 2 • confirm that one or more goods has actually been exported when the refund is based on a purchase of goods, upon determining that the recognized receipt parameters match at least a portion of the predetermined information stored in the at least one data source, and determining that the potential VAT receipt is without previous processing. See Prior Comment(s) at Claim 20 Par. 2; 
    
        
            
                                
            
        
    


Response to Arguments
Regarding indefiniteness and/or lack of written description rejections under 35 U.S.C. § 112, the Applicant's arguments submitted January 11, 2021 (hereinafter "REMARKS") in response to the Official Correspondence mailed August 11, 2020 (hereinafter "Non-Final Correspondence") have been fully considered but are not persuasive. Further to the August 11, 2020 Non-Final Correspondence, the reiterated grounds of rejection are fully set forth above under the 35 U.S.C. § 112 heading as applied to the herein examined current claims. 
• The Applicant argued: 
'Independent claims 1 and 11 respectively recite "the claim feature the potential VAT receipt is without previous processing," and claims 20 and 21 recite "determining that the potential VAT receipt is without previous processing." Support for the claim features may be found in at least paragraph 24 of the Specification. Here, the claim 
"Therefore, claims 1, 11, 20, and 21, and the claims dependent therefrom have sufficient support by the written description. " 
(REMARKS, p. 7). 
Notwithstanding respectively the foregoing, the above-quoted arguments submitted January 11, 2021 at REMARKS p. 7 regarding rejections under 35 U.S.C. § 112 have been fully considered, but are not persuasive. Considerably, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff'd mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure is properly rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The rejected claims impermissibly narrow the supported scope of the disclosed subject matter by claiming a "determin[ation]" that now excludes circumstances involving any "previous processing" that did not also include being "stored" where there is no support for any such Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) ("If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 by which the above butyl compound is made so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it.") (emphasis in original); Rozbicki v. Chiang, 590 Fed.App'x 990, 996 (Fed. Cir. 2014) (non-precedential) (The court found that patentee, "while attempting to obtain the broadest claim language possible during prosecution, cannot now improperly narrow its language by importing limitations not supported by the claim language or written description."). In Ex parte Ohshiro, 14 USPQ2d 1750 (Bd. Pat. App. & Inter. 1989), the Board affirmed the rejection under 35 U.S.C. 112, first paragraph, of claims to an internal combustion engine which recited "at least one of said piston and said cylinder (head) having a recessed channel." The Board held that the application which disclosed a cylinder head with a recessed channel and a piston without a recessed channel did not specifically disclose the "species" of a channeled piston. See also Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000) ("[T]he specification does not clearly disclose to the skilled artisan that the inventors... considered the... ratio to be part of their invention.... There is therefore no force to Purdue's argument that the written description requirement was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion"). The Applicant is encouraged to please see and refer to the current rejection based upon the currently pending claims under the 35 U.S.C. § 112 heading above. 

Regarding eligibility rejections under 35 U.S.C. § 101, the Applicant's arguments submitted January 11, 2021 (hereinafter "REMARKS") in response to the Official Correspondence mailed August 11, 2020 (hereinafter "Non-Final Correspondence") have been fully considered but are not persuasive. Further to the August 11, 2020 Non-Final Correspondence, the reiterated grounds of 
• The Applicant argued: 
"[] Applicants submit that the Office Action has not established that the claims are directed to either of these judicial exceptions. 
"[T]he instant claims do not recite forming or otherwise enforcing any such agreements between people or business relations. Rather, the data extracted is merely incidentally related to such agreements. 
"[T]he recited claim features are more than just arrangement of human activity because processing of VAT receipt is greatly simplified where only receipts that were not previously processed, and are also authenticated are physically deemed eliQible for processinq, which is much more than simple arrangement of human activity, and more than a person may mentally process. 
'[E]ven if particular elements are abstract or considered to be "judicial exceptions," the claims constitute improvements to the computer processing and VAT refund processing technologv by more quickly identifying authenticity of the submitted receipt documents by detecting forgeries based on parameters. (see paragraph 24) This constitutes practical application of the judicial exception that elevates the claim features above the exceptions. 
"[] Applicants submit that the claims integrate any alleged judicial exceptions into a practical application. The claims include features which improve the functioning of computers. That is, the claim features address the problems associated with manual processing of VAT refunds (see paragraphs 6) and the need for an effective way of handling refund of VAT over the web (see paragraph 7) by explicitly requiring an authentication process as claimed. These features all provide for the above- noted improvements in both speeding up the computer processing of the refunds by filtering out receipts that have both been processed previously and are deemed not authentic, thus saving precious computer resources for use to process actually authenticated receipts that have not previously been processed, and by improving that refund processing technology processing as a whole. 

"[T]he claims do recite an improvement to the functioning of a computer or technology such that the claims integrate any alleged abstract idea(s) into a practical application. 
"[S]ignificantly more than the judicial exception is created, because previously processed receipts and non-authenticated receipt submissions are filtered out, leaving only authenticated and unprocessed receipts to be submitted for further VAT processing and refund. (See for example amended claims 1 and 11 and claims 22 and 23). This is a meaningful transformation that leads to improvements in efficiency and accuracy in identifyinq of unclaimed electronic documents, leadinq to faster processing time and more efficient use of computer resources within the data processing and computer technology. [T]here is significantly more than just general purpose computer and merely applying the general purpose computer. 
"[T]he claims are patent eligible under both Step 2A prong two and Step 2B. 
'[T]he claims are directed to more than mere abstract ideas in that they are directed towards improving the processing of receipts so that mistakes can be minimized and processing speed may increase, which are improvements towards VAT processing technology. The recited claims are more than mere communication requests and receiving communication, but involve specific feature to process electronic documents to simplify VAT processing, leading to improvements that are much more than simply "apply it"[.] [T]he claims are indeed limited to a particular technological environment, that of electronic document processing and streamlining the VAT process and authenticating electronic documents against frauds along with the stated improvements. [T]he claims involve patentable subject matter. ' 
(REMARKS [as abridged], pp. 8-10). 
Notwithstanding respectively the foregoing, the above-quoted arguments submitted January 11, 2021 at REMARKS pp. 8-10 regarding rejections under 35 U.S.C. § 101 have been fully considered, but are not persuasive. Considerably, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. Contrary to the Applicant's above-quoted assertions, the Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 1354, 119 U.S.P.Q.2d 1739, 1742 (Fed. Cir. 2016). The Federal Circuit has held that "communicating requests to a remote server and receiving communications from that server, i.e., communication over a network" is itself an abstract idea. See ChargePoint, Inc. v. SemaConnect, Inc., 2019 U.S.P.Q.2d at 108516: "It is clear from the language of claim 1 that the claim involves an abstract idea--namely, the abstract idea of communicating requests to a remote server and receiving communications from that server, i.e., communication over a network. [] We therefore continue our analysis to determine whether the focus of claim 1, as a whole, is the abstract idea. As explained below, we conclude that it is." ChargePoint, Inc. v. SemaConnect, Inc., 2019 U.S.P.Q.2d 108512 (Fed. Cir. 2019). See Alice Corp., 134 S. Ct. at 2358: 'Stating an abstract idea "while adding the words 'apply it'" is not enough for patent eligibility. Mayo, supra, at ___, 132 S. Ct. 1289, 182 L. Ed. 2d 321, 325. Nor is limiting the use of an abstract idea "'to a particular technological environment.'" Bilski, supra, at 610-611, 130 S. Ct. 3218, 177 L. Ed. 2d 792.' See Alice Corp., 134 S. Ct. at 2358: 'Stating an abstract idea while adding the words "apply it with a computer" simply combines those two steps, with [a] deficient result. Thus, if a patent's recitation of a computer amounts to a mere instruction to "implemen[t]" an abstract idea "on . . . a computer," Mayo, supra, at ___, 132 S. Ct. 1289, 182 L. Ed. 2d 321, 337), that addition cannot impart patent eligibility.' For Step 2B, relying on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine and conventional, the claims in the present application are ineligible under Step 2B. For example, the courts have recognized the following computer functions to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). The Applicant is encouraged to please see and refer to the current rejection based upon the currently pending claims under the 35 U.S.C. § 101 heading above. 

Regarding obviousness rejections under 35 U.S.C. § 103, the Applicant's arguments submitted January 11, 2021 (hereinafter "REMARKS") in response to the Official Correspondence mailed August 11, 2020 (hereinafter "Non-Final Correspondence") have been fully considered but are not persuasive and/or are moot in view of the new grounds of rejection which were necessitated by Applicant's Amendment. Further to the August 11, 2020 Non-Final Correspondence, the new grounds of rejection are fully set forth above under the 35 U.S.C. § 103 heading as applied to the herein examined current claims. 
• The Applicant argued: 
"Support for the claim features may be found in at least paragraphs 24 and 36 of the Specification. 
"[] Dornseif fails to disclose the above-recited features: determining whether the potential VAT receipt was previously processed and stored in at least one data source by comparinq the recognized receipt parameters with information stored in the at least one data source. [M]erely storing data and determining whether to store data do not disclose the use of any stored data to be compared with any recognized receipt parameters to determine whether the VAT receipt was previously processed. Martin also fails to remedy Dornseif's deficiencies. 
"[] Marcus simply does not even disclose the plain meaning of the claims. [] 
"[] Marcus is silent regarding the specifics of the claim features regarding determining whether the potential VAT receipt was previously processed by comparing the recognized parameters with information stored in the at least one data source as claimed. 
"[] Marcus's identification of detecting duplicates and identifying fraud is not conditioned on determining whether the receipt as previously processed. 
"[T]he Office has not satisfied its burden to show that Marcus discloses the claim features missing from Dornseif. 
"[Claim 1, along with the claims depending from claim 1, are allowable. 
"[F]or the same reasons as those discussed with claim 1, claims 11 and the claims dependent from claim 11 are likewise allowable. 

"These claim features are similarly recited by independent claim 11, and from which claims 9 and 19-21 respectively depend. Ostlund also fails to remedy Dornseif's and Marcus's deficiencies. 
"[T]he features recited by the claims that are not disclosed by the references. " 
(REMARKS, pp. 11-15). 
Respectively nonetheless, the above-quoted arguments submitted January 11, 2021 at REMARKS pp. 11-15 regarding rejections under 35 U.S.C. § 103 have been fully considered, but are not persuasive. Additionally, the Office respectfully submits that above-quoted arguments are moot in view of the new grounds of rejection which were necessitated by Applicant's amendment submitted January 11, 2021. Considerably, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. Contrary to Applicants assertions, all elements within the Applicant's claims were duly considered given their proper weight and attributed with their proper interpretation and applied within the proper tests of the proper factual and legal analyses. Marcus par. [0045] discloses, for example, "the receipt". The Office Action relied on Marcus's teaching of "the system may capture information from the receipt, such as time, date, location, and transaction numbers of the receipt to detect duplicates". Because of Applicant's amendments, the Office now relies upon this teaching and other teachings within Marcus. '[T]he "invention" is what is claimed'. Zoltek Corp. v. United States, 672 F.3d 1309, 1318, 102 USPQ2d 1001, 1008 (Fed. Cir. 2012). In proper prior art analysis as was applied here, the Office read the Applicant's claims upon the prior art, rather than vice versa as improperly argued by the Applicant. Thus, the Applicant's arguments purport to improperly read or impose the inventive requirements of the cited prior art upon the Applicant's claims and/or preferred embodiment. The features of the prior art to which the Applicant refers are not properly imposed upon the Applicant's claims. Moreover, the cited sections of the prior art disclose material that falls within the scope of the Applicant's claims, and therefore the cited prior art meets the claims. In response to applicant's arguments, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. When attributed their proper In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Office refers the Applicant to see the current rejection based upon the currently pending claims under the 35 U.S.C. § 103 heading above. 
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20080204233 A1 by Agrawal; Kavita et al. discloses SYSTEM FOR TRACKING IMPORTANT TRAVEL ITEMS USING RFID TAGS AND PERVASIVE COMPUTING DEVICES.
USPGPub No. US 20050261967 A1 by Barry, Gerard J. et al. discloses Tax refund system.
USPAT No. US 8538789 B1 to Blank; Bennett R. et al. discloses Mileage tracking system and method.
USPAT No. US 5586787 A to Brown; Jerry W. et al. discloses Method and apparatus for prevention of register receipt falsification.
USPAT No. US 7269407 B2 to Carmon; Betty Jane et al. discloses Validating an invoice in a wireless telecommunication system.
USPGPub No. US 20120310806 A1 by Carter; Michael M. discloses ENGINE, SYSTEM AND METHOD OF PROVIDING THIRD PARTY BUSINESS VALUATION AND ASSOCIATED SERVICES.
USPAT No. US 6546373 B1 to Cerra; Peter J. discloses System and method for recovering refundable taxes.
USPGPub No. US 20080110985 A1 by Cohen; Barry et al. discloses Electronic voting system.
USPAT No. US 6144726 A to Cross; Christopher J. discloses Telecommunications access cost management system.
USPGPub No. US 20140214519 A1 by Ekster; Gene discloses PRODUCT SCOUT PLATFORM METHODS, APPARATUSES AND MEDIA.

USPGPub No. US 20120233043 A1 by Goldscheider; Daniel discloses Mobile Device and Method for Determining a Number of Days Before a Tax Liability Trigger.
USPAT No. US 5903876 A to Hagemier; Robert C. discloses Method of refunding value added tax.
USPGPub No. US 20090112757 A1 by Hammad; Ayman et al. discloses MOBILE DEVICE INCLUDING COMPUTER READABLE MEDIUM SUITABLE FOR TAX PROCESSING AND CURRENCY CONVERSION.
USPGPub No. US 20110307405 A1 by Hammer; Thomas et al. discloses Managing Consistent Interfaces for Export Declaration and Export Declaration Request Business Objects Across Heterogeneous Systems.
USPAT No. US 5258908 A to Hartheimer; Richard et al. discloses Detection and prevention of duplicate trading transactions over a communications network.
USPAT No. US 8060442 B1 to Hecht; Alan W. et al. discloses System and method for MICR-based duplicate detection and management.
USPGPub No. US 20080051931 A1 by Ishida; Masato discloses Warehouse System.
USPGPub No. US 20100325050 A1 by Ito; Kiyoshi et al. discloses CONTROL METHOD FOR A PRINT PROCESSING DEVICE, CONTROL METHOD FOR A RECEIPT PRINTING DEVICE, A PRINT PROCESSING DEVICE, A RECEIPT ISSUING SYSTEM, AND A PROGRAM.
USPGPub No. US 20120303425 A1 by Katzin; Edward et al. discloses MERCHANT-CONSUMER BRIDGING PLATFORM APPARATUSES, METHODS AND SYSTEMS.
USPGPub No. US 20030011799 A1 by Kobziar, Andrew M et al. discloses Command protocol for two color thermal printing.
USPAT No. US 7954710 B1 to Lee; Hanjin discloses System and method for ordering using barcode data collector and online services.
USPAT No. US 6233565 B1 to Lewis; Richard et al. discloses Methods and apparatus for internet based financial transactions with evidence of payment.
USPGPub No. US 20030055733 A1 by Marshall, Carl S. et al. discloses Mobile digital receipts.
USPGPub No. US 20080255971 A1 by McKinnon; Christopher et al. discloses METHOD AND SYSTEM OF SELF-AUDITING FOR RECOVERING SALES TAX.

USPGPub No. US 20050021410 A1 by Ostlund, Markus discloses System for handling refund of value-added tax.
USPAT No. US 7983966 B2 to Ostlund; Markus discloses System for handling refunding of value-added tax.
USPGPub No. US 20090146816 A1 by Patel; Jay et al. discloses RF ID tag reader utlizing a scanning antenna system and method.
USPGPub No. US 20120253852 A1 by Pourfallah; Stacy S. et al. discloses RESTRICTED-USE ACCOUNT PAYMENT ADMINISTRATION APPARATUSES, METHODS AND SYSTEMS.
USPGPub No. US 20130275238 A1 by Ramaratnam; Arjun et al. discloses Processing Online Transactions.
USPAT No. US 7603301 B1 to Regan; David discloses Verification and printing of a tax return in a network-based tax architecture.
USPGPub No. US 20140180883 A1 by Regan; David discloses SYSTEM, METHOD AND ARTICLE OF MANUFACTURE FOR PROVIDING TAX SERVICES IN A NETWORK-BASED TAX ARCHITECTURE.
USPAT No. US 7234103 B1 to Regan; David discloses Network-based tax framework database.
USPGPub No. US 20110081051 A1 by Tayal; Arun et al. discloses AUTOMATED QUALITY AND USABILITY ASSESSMENT OF SCANNED DOCUMENTS.
USPGPub No. US 20100238039 A1 by Tethrake; Steven M. et al. discloses SYSTEMS AND METHODS FOR AUTOMATED PROGRAMING OF RFID TAGS USING MACHINE READABLE INDICIA.
USPGPub No. US 20110166784 A1 by Tyrrell; Peter et al. discloses METHODS AND APPARATUS FOR DATA COLLECTION AND REPORTING.
USPGPub No. US 20040068452 A1 by Ullrich, Ina et al. discloses Computer-implemented method and system for determining and reporting VAT information and amounts for business transactions.
USPGPub No. US 20070138295 A1 by White; Daniel F. discloses Method for authenticating an item.
USPGPub No. US 20020116302 A1 by Wilmes, Robert et al. discloses Transaction tax settlement in personal communication devices.

USPGPub No. US 20110016016 A1 by Woolston; Thomas G. discloses Method and System for Retrieving Information Regarding an Item Posted for Sale.
USPGPub No. US 20130346142 A1 by Young; Joseph discloses INTERNET TRANSACTION ANALYSIS SYSTEM AND METHOD.
    
        
            
                                
            
        
    

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Thursday from 7:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        02/19/2021